Case 1:18-cv-01216-MN Document 43-5 Filed 05/06/20 Page 1 of 10 PageID #: 306




             EXHIBIT 5
Case
Case 1:18-cv-01216-MN
     1:15-cv-00031-RGA Document
                        Document43-5 Filed 03/24/16
                                 65 Filed  05/06/20 Page
                                                    Page 12 of
                                                            of 910PageID
                                                                   PageID#:#:1192
                                                                              307
Case
Case 1:18-cv-01216-MN
     1:15-cv-00031-RGA Document
                        Document43-5 Filed 03/24/16
                                 65 Filed  05/06/20 Page
                                                    Page 23 of
                                                            of 910PageID
                                                                   PageID#:#:1193
                                                                              308
Case
Case 1:18-cv-01216-MN
     1:15-cv-00031-RGA Document
                        Document43-5 Filed 03/24/16
                                 65 Filed  05/06/20 Page
                                                    Page 34 of
                                                            of 910PageID
                                                                   PageID#:#:1194
                                                                              309
Case
Case 1:18-cv-01216-MN
     1:15-cv-00031-RGA Document
                        Document43-5 Filed 03/24/16
                                 65 Filed  05/06/20 Page
                                                    Page 45 of
                                                            of 910PageID
                                                                   PageID#:#:1195
                                                                              310
Case
Case 1:18-cv-01216-MN
     1:15-cv-00031-RGA Document
                        Document43-5 Filed 03/24/16
                                 65 Filed  05/06/20 Page
                                                    Page 56 of
                                                            of 910PageID
                                                                   PageID#:#:1196
                                                                              311
Case
Case 1:18-cv-01216-MN
     1:15-cv-00031-RGA Document
                        Document43-5 Filed 03/24/16
                                 65 Filed  05/06/20 Page
                                                    Page 67 of
                                                            of 910PageID
                                                                   PageID#:#:1197
                                                                              312
Case
Case 1:18-cv-01216-MN
     1:15-cv-00031-RGA Document
                        Document43-5 Filed 03/24/16
                                 65 Filed  05/06/20 Page
                                                    Page 78 of
                                                            of 910PageID
                                                                   PageID#:#:1198
                                                                              313
Case
Case 1:18-cv-01216-MN
     1:15-cv-00031-RGA Document
                        Document43-5 Filed 03/24/16
                                 65 Filed  05/06/20 Page
                                                    Page 89 of
                                                            of 910PageID
                                                                   PageID#:#:1199
                                                                              314
Case
 Case1:18-cv-01216-MN
      1:15-cv-00031-RGADocument 43-5
                         Document 65 Filed
                                     Filed 05/06/20
                                           03/24/16 Page
                                                    Page 10
                                                         9 ofof910 PageID
                                                                 PageID #: #: 315
                                                                           1200
